ORDER
PER CURIAM.
Gerald Garrett (Movant) appeals from the motion court’s judgment denying his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. Movant argues the motion court erred in denying his motion following an evidentiary hearing because he was denied effective assistance of counsel when his trial counsel failed to voir dire the jury panel as to whether they were aware of a newspaper article mentioning Movant’s name published the day before the trial began.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. The motion court’s findings and conclusions are not clearly erroneous. Rule 29.15(k). An extended opinion reciting the detailed facts and restating the principles of law would have no prece-dential or jurisprudential value. Judgment affirmed in accordance with Rule 84.16(b).